 MCCANN STEEL COMPANY, INC.635McCann Steel Company, Inc.andShopmen'sLocalUnionNo.733,InternationalAssociationofBridge,Structural and Ornamental Iron Workers,AFL-CIO,PetitionerandIronWorkers LocalUnion 492, International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO,Petitioner.Cases26-RC-3543 and26-RC-3545November 18, 1969DECISION AND DIRECTION OFELECTIONSBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, aconsolidated hearing was held before Hutton SBrandon, Hearing Officer. The Employer alone hasfiled a briefPursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.TheyareherebyaffirmedUpon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.Questions affecting commerce exist concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The Employer operates two steel fabricationplants located on opposite sides of Second Street inNashville, Tennessee. The steel, after processing attheplants, is trucked to construction sites forinstallation by the Employer's field erection crew, oritissent f.o.b. jobsite to be installed by otherparties. Petitioner Local 733 is seeking a unit of allproductionandmaintenanceemployeesandtruckdrivers, excluding field erection, office clerical,draftingandengineeringemployees,watchmen,guards,and supervisors as defined in the ActPetitioner Local 492 is seeking a unit of all fielderection employees. The Employer contends that theunits sought are too restrictive in scope and arebased solely upon the extent of organization which,as a controlling factor in the Board's determination,isprohibited by the Act.The field erection crew consists of threeironworkers,threeweldersandfourhelpersAlthough there are welders among the Employer's56 production and maintenance employees, there areno ironworkers regularly assigned to either of theshopsonSecondStreet.The erection processconsistsof climbing, bolting and welding abovegroundandutilizesthespecialskillsof theironworker. The fabrication shop personnel, on theother hand, are employed in the layout of steel onthe floor with the use of a blueprint. Welders arepaid the same base pay in the plants and in thefield,and ironworkers' pay is comparable to thewages of the highest paid shop employees, thelayoutmen. Both field and plant employees enjoythe same fringe benefits However, because erectionwork, as compared to fabrication, involves a higherrisk of physical injury, the Employer pays premiumratestoerectionemployeesforparticularlyhazardous assignments.The erection crew is under separate immediatesupervision, except on those occasions when fieldemployees are assigned to work in the plant side byside with production and maintenance employees, orplant employees are sent to assist in the field. TheEmployer states that plant personnel are assigned tothe field when some "little insignificant job willcome up," and when the field employees have anextraordinarilyheavyworkload.Correspondingly,during periods of inclement weather, the erectioncrew is absorbed, withoutmaintainingcrew identity,by the two fabrication shops. Ironworkers, whenassigned to the shops, do welding or unskilledcleanupwork.Approximately 80 percent of theerection crew's time annually, is spent in field workand 20 percent is spent in the plants.Regular erection crew employees punch in withplant workers and return from the field to punchoutHowever, about 50 percent of thetime,they arerequired to work over 40 miles from the plant, andon those occasions field employees stay overnightand their timecards are marked and returned by thefieldsupervisor to indicate hours worked. TheEmployer supplies transportation to the field, andon overnightassignments,reimburses employees forroom and board expenses.Field construction and installation employees havebeen found by the Board to be properly excludedfrom a broader in-plant unit where the inside andoutside workers perform essentially different typesof work under separate immediate supervision andinterchange is limited' Such cases have applied thelong established principles that the appropriate unitfor self-organization among employees of a givenemployer is generally based upon a community ofinterest in their occupation as manifested,inter alia,by their common experiences, duties, organization,supervision,andconditionsofemployment.'Conversely, where the separation of the communityof interest is less distinct, separate appropriateness'IngersollMillingMachineCompany,78NLRB 535,YorkCorporation, 87NLRB613,McCann Steel Company.94 NLRB No 65,Case 10-RC-1262 (not publishedinNLRB volumes)'Sears,RoebuckandCo. 160 NLRB1435, 1436,Famous-Barr179NLRBNo. 105 636DECISIONSOF NATIONALLABOR RELATIONS BOARDhas not been foundWhere there is no difference inskillsbetween plant personnel and outside erectionemployees,'or where the only identifiable differencebetween outside and inside men is in the situs ofemployment,'orwherethereisextensiveinterchange,'the Board has found proposed units ofproductionandmaintenanceemployeesthatexcluded construction and installation crews, to beInappropriate.The Employer contends that the petitions hereinshouldbedismissedbecause,under the aboveprinciples, itmust be concluded that the shop andfield employees have such a community of interestas to compel their inclusion in a single overall unit.In support of this contention,the Employer arguesthat there is substantial interchange between its shopand field employeesInapriorproceeding involving the sameEmployer and PetitionerLocal733, the BoardrejectedtheEmployer'sarguments,substantiallyidentical to those now presented against separateunits,and found that a unit of production andmaintenance employees excluding the field erectioncrew was appropriate.'The record does not containany evidence that materially distinguishes the factsin the earlier case from those in the case now beforeus, and the Board is not, persuaded that a differentfinding is warranted at this time.On the basis of the entire record, we areCompany.168 NLRB No 63'San Antonio Machine and Supply Company,85 NLRB 143'Peerless Products Company,114 NLRB 1586'HuntToolCompany. 82 NLRB 399'McCann Steel Company, supraconvinced that the erection employees possess aunique community of interest based upon theirseparate supervision,their separate work stationsthat frequently demand overnight lodging away fromhome, their special skills,the hazardous nature oftheir work,and the premium rates paid them for it.Moreover,no union seeks to represent both the fielderection crew and the shop employees in a singleunit.Accordingly,we find that the followingemployees of the Employer constitute separate unitsappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:A All production and maintenance employees,and truckdrivers;excluding office clerical,draftingand engineering employees,watchmen,guards,and supervisors as defined in the Act,and fielderection employees.B.All field erection employees excluding allother employees,and supervisors as defined in theAct.[Direction of Elections'omitted from publication ]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to lists of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear, Inc.156NLRB 1236,NLRB v Wyman-GordonCompany.394 U S 759 Accordingly, it is hereby directed that electioneligibility lists containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 26within 7 days of the date of this Decision and Direction of Elections TheRegionalDirector shallmake the lists-available to all parties to theelectionsNo extension of time to file these lists shall be granted by-theRegionalDirectorexcept in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside theelections whenever proper objections are filed